Citation Nr: 1123165	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  08-16 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for chronic lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from November 1962 to November 1965.  

This appeal to the Board of Veterans' Appeals (Board) arises from a March 2007 rating decision in which the RO denied service connection for chronic lumbosacral strain.  

In May 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

The Board notes that the claims file reflects that the Veteran was previously represented by the West Virginia Department of Veterans Affairs (as reflected in an August 1966 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In November 2009, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Heather E. Vanhoose as his representative.  The Board recognizes the change in representation.

In January 2010, the Board remanded the claim on appeal to schedule the Veteran for a requested hearing before a Veterans Law Judge sitting at the RO (Travel Board hearing).  

In March 2011, the Veteran's attorney submitted additional medical evidence in support of the claim on appeal.  The Veteran has not waived consideration of this additional evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2010).  However, as will be discussed below, the Board must again remand the claim for the requested Board hearing.  On remand, the RO should clarify whether the Veteran wishes to waive AOJ consideration of the additional evidence.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002).

As was noted in the January 2010 remand, in a December 2009 VA Form 9, the Veteran indicated that he wanted a hearing before a Veterans Law Judge sitting at the RO.  Accordingly, the Board remanded the claim to schedule the Veteran for his requested hearing.  A January 2011 letter advised the Veteran that he had been scheduled for a videoconference hearing later that month.  A document associated with the claims file reflects that, on the date of the hearing, it was agreed that the hearing would be postponed and rescheduled, as the Veteran's attorney wanted a copy of the claims file.  The attorney indicated at that time that a request for a copy of the claims file had been submitted.  

The claims file reflects that the Veteran's attorney requested a copy of the claims file in November 2009, at which time the RO provided copies of documents added to the claims file since the Veteran had received a copy of his claims file in June 2004.  In September 2010, the Veteran's attorney again requested a copy of the claims file.  In October 2010, the RO furnished to the Veteran's attorney copies of the Veteran's service treatment records, Form DD 214, and records from the last release of information to the present.  In January 2011, the Veteran's attorney requested a copy of the Veteran's service treatment records, which were furnished by the Board in March 2011.  

While the foregoing suggests that the Veteran's attorney was provided with a copy of the documents in the claims file prior to the scheduled hearing in January 2011, in light of the agreement that such hearing would be rescheduled, this claim must be remanded to the RO.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask him to clarify whether or not he wishes to waive AOJ consideration of the evidence associated with the claims file in March 2011.  If he declines to waive AOJ consideration of this evidence, the RO should readjudicate the claim in light of all pertinent evidence (to particularly include the evidence added to the claims file in March 2011) and legal authority and issue a supplemental statement of the case (SSOC).  

2.  Thereafter, the RO should reschedule the Veteran for a videoconference or Travel Board hearing, at the earliest available opportunity.  The RO should notify the Veteran and his attorney of the location, date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010), and should associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



